 
SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”) is dated as of December 22, 2016,
between Air Industries Group, a Nevada corporation (the “Company”), and the
person identified on the signature page hereto (“Purchaser”).
 
The Company is offering (the “Offering”) pursuant to Section 4(a)(2) of the
Securities Act of 1933, as amended, and Rule 506 promulgated thereunder, up to
$1,300,000 principal amount of its 8% Subordinated Convertible Notes due
November 30, 2018 in the form annexed hereto as Exhibit A (the “Notes”).  The
Notes are convertible into shares of the common stock of the Company at a
conversion price of $ 2.63 per share.  In addition to the Notes, Purchasers will
receive warrants in the form annexed hereto as Exhibit B (“Warrants”) to
purchase 20% of the number of shares of Common Stock issuable upon conversion of
the Notes.  The Warrants will be exercisable at a price of $3.00 per share.  The
purchase price for the Notes and Warrants will be equal to the principal amount
of the Note acquired by each Purchaser.
 
Purchaser desires to purchase, and the Company is willing to sell to the
Purchaser, upon the terms and conditions stated in this Agreement, a Note in the
principal amount set forth on the signature page hereof (the “Purchased Note”),
together with a Warrant to purchase the number of shares set forth on the
signature page hereof, for the purchase price set forth on the signature page
hereof (the “Purchase Price”). The Purchased Note and the Warrant are
hereinafter referred to as the “Securities”.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement the following terms have the meanings set forth in this Section 1.1:
 
 “Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
 “Business Day” means any day except any Saturday, any Sunday, any day which is
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
 “Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
 
1

--------------------------------------------------------------------------------

 
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Conversion Shares” means the number of shares of Common Stock issuable upon
conversion of the Purchased Note.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


 “Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Placement Agent” means Taglich Brothers, Inc.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


 “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.


“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
 
2

--------------------------------------------------------------------------------

 
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).


“Transfer Agent” means Broadridge Corporate Issuer Solutions, Inc., the current
transfer agent of the Company, with a mailing address of P. O. Box 1342,
Brentwood, New York 11717 and a facsimile number of 215 553 5402, and any
successor transfer agent of the Company.


“Underlying Shares” means the Conversion Shares and the Warrant Shares.


“Warrant Shares” means the shares issuable upon exercise of the Warrant.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Purchase of the Securities. Subject to the terms and conditions of
this Agreement, the Purchaser, intending to be legally bound, hereby irrevocably
subscribes for and agrees to purchase the Securities, and the Company agrees to
issue the Securities against payment of the Purchase Price by wire transfer of
immediately available funds to an account designated by the Company.
 
2.2           Deliveries. Purchaser will deliver the Purchase Price by wire
transfer to an account designated by the Company.  The Company will deliver to
the Purchaser the Securities against payment of the Purchase Price.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to Purchaser:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Exhibit 21.1 to the Annual Report on Form 10-K filed
with the SEC on April 4, 2016 (the “10-K”).  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any this Agreement or the Securities, (ii) a material adverse effect on the
results of operations, assets, business, prospects or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement or the Securities
(any of (i), (ii) or (iii), a “Material Adverse Effect”) and no Proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Securities, and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement and the Securities by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith, except as may be required in connection with the Required
Approvals.  This Agreement and the Securities have been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the Securities, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby do not and will not: (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement and the
Securities, other than: (i) the notice and/or application(s) to each applicable
Trading Market for the issuance and sale of the Securities and the listing of
the Underlying Shares in the time and manner required thereby, (ii) the filing
of Form D with the Commission and such filings as are required to be made under
applicable state securities laws; and (iv) the consent of PNC Bank, National
Association, as the Company’s senior lender, under the Amended and Restated
Revolving Credit, Term Loan and Security Agreement, as amended (collectively,
the “Required Approvals”).
 
(f)           Issuance of the Securities.  The Securities been duly authorized,
and when issued in accordance with the terms set forth in this Agreement, will
be duly and validly issued, and constitute the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
their terms.  The Conversion Shares, when in accordance with the terms of the
Purchased Note, and the Warrant Shares, when issued in accordance with the terms
of the Warrant, will be duly authorized, and duly and validly issued, fully paid
and non-assessable, free and clear of all Liens imposed by the Company, other
than restrictions on transfer provided for in this Agreement. The Company has
reserved from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Underlying Shares.
 
(g)           Capitalization.  The authorized capital stock of the Company
consists of 25,000,000 shares of Common Stock and 3,000,000 shares of preferred
stock, $.001 par value per share, including 2,000,000 shares of Series A
Convertible Preferred Stock (the “Series A Preferred Stock”).  After giving
effect to the payment on December 15, 2016 of a dividend on the Series A
Preferred Stock in shares of Series A Preferred Stock in lieu of cash dividends,
1,188,728 shares of Series A Preferred Stock and 7,583,165 shares of Common
Stock are outstanding. No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by this Agreement.  Except as a result of the purchase
and sale of the Securities and the issuance of a warrant to Taglich Brothers,
Inc., placement agent for the Securities (the “Placement Agent”) and as set
forth in the SEC Reports, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock or the capital stock of any Subsidiary, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents or capital stock of any Subsidiary.  The issuance
and sale of the Securities will not obligate the Company or any Subsidiary to
issue shares of Common Stock or other securities to any Person (other than the
Purchaser and the other holders of the Notes and warrants issued in the Offering
and the Placement Agent) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. There are no outstanding securities or instruments of the
Company or any Subsidiary that contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to redeem a security of the
Company or such Subsidiary. The Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
All of the outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and non-assessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
 
5

--------------------------------------------------------------------------------

 
 
(h)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities and the Underlying Shares and the issuance of the warrant to the
Placement Agent, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.
 
(j)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Securities or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.
 
 
7

--------------------------------------------------------------------------------

 
 
(k)           Labor Relations.  No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  To the knowledge of the Company,
no executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(l)           Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.
 
(m)           Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval, where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(n)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(o)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens set forth in the SEC Reports, (ii) such Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and (iii) Liens for the payment of federal, state or other
taxes, for which appropriate reserves have been made therefor in accordance with
GAAP and, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.
 
(p)           Intellectual Property.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or required for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect.
 
(q)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. Neither the Company nor any Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.
 
(r)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(s)           Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date.  The
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) of the Company and its Subsidiaries
that have materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company and its Subsidiaries.
 
(t)           Certain Fees.  Except for (i) a sales commission to be oaid to the
Placement Agent in an amount equal to 8% of the purchase price of this Note,
payable at the Company’s option, in cash or additional convertible notes having
the same terms and conditions as this Note, and (ii) and warrants to purchase a
number of shares of Common Stock equal to ten percent (10.0%) of the number of
shares of Common Stock into which this Note is convertible as of the date of
issuance, exercisable at a price of $3.00 per share, to be issued to the
Placement Agent, no brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement.  The Purchaser
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by this
Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
(u)           Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
(v)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(w)           Registration Rights.  Except as disclosed in the Company’s SEC
Reports, no Person has any right to cause the Company to effect the registration
under the Securities Act of any securities of the Company or any Subsidiary.
 
(x)           Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The Common Stock is currently eligible for
electronic transfer through the Depository Trust Company or another established
clearing corporation and the Company is current in payment of the fees to the
Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer.
 
(y)           Disclosure.  All of the disclosure furnished by or on behalf of
the Company to the Purchaser regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.   
 
(z)           No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
 
11

--------------------------------------------------------------------------------

 
 
(aa)           Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid.  The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing
Date.   For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $50,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 
(bb)           Tax Status.  Except for matters that would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.
 
(cc)           No General Solicitation.  Neither the Company nor any Person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising.  The Company has offered
the Securities for sale only to the Purchaser and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
 
12

--------------------------------------------------------------------------------

 
 
(dd)           Foreign Corrupt Practices.  Neither the Company nor any
Subsidiary, nor to the knowledge of the Company or any Subsidiary, any agent or
other person acting on behalf of the Company or any Subsidiary, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or any Subsidiary (or made by any person acting
on its behalf of which the Company is aware) which is  in violation of law or
(iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.
 
(ee)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Placement Agent in connection with the placement of the
Securities.
 
(ff)           Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).
 
(gg)           Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no Action or Proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company and any Subsidiary with respect to the Money Laundering
Laws is pending or, to the knowledge of the Company or any Subsidiary,
threatened.
 
(hh)           No Disqualification Events.  With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the Purchaser
a copy of any disclosures provided thereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
(ii)           Other Covered Persons. Other than the Placement Agent, the
Company is not aware of any person (other than any Issuer Covered Person) that
has been or will be paid (directly or indirectly) remuneration for solicitation
of purchasers in connection with the sale of any Securities.
 
3.2           Representations and Warranties of the Purchaser.  Purchaser hereby
represents and warrants to the Company as follows:
 
(a)           Organization; Authority.  Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its or his obligations hereunder. The execution and
delivery of this Agreement and performance by Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate, partnership, limited liability company or similar action, as
applicable, on the part of Purchaser.  This Agreement, when delivered by
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against it or him in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)           Own Account.  Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law.
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business.
 
 (c)           Purchaser Status.  At the time Purchaser was offered the
Securities, it was, and as of the date hereof it is, either: (i) an “accredited
investor” as defined in Rule 501(a) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           Experience of Purchaser.  Purchaser, either alone or together with
its or his representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities.  Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           General Solicitation.  Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f)           Access to Information. Purchaser acknowledges that it or he has
had the opportunity to review this Agreement (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
Securities and the merits and risks of investing in the securities of the
Company; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. 
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Securities and the Underlying Shares only may be disposed of
in compliance with state and federal securities laws.  In connection with any
transfer of Securities or the Underlying Shares other than pursuant to an
effective registration statement or Rule 144, to the Company or to an Affiliate
of a Purchaser, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities or Conversion Shares
under the Securities Act.  As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights and obligations of a Purchaser under this Agreement.
 
(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities or Underlying Shares in
the following form:
 
 
15

--------------------------------------------------------------------------------

 
 
 [NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE OR EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
4.2           Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Securities hereunder for working capital purposes, including the
payment of Indebtedness.
 
ARTICLE V.
MISCELLANEOUS
 
           5.1           Indemnity.  The Purchaser agrees to indemnify and hold
harmless the Company, its officers and directors, employees and its affiliates
and their respective successors and assigns and each other person, if any, who
controls any thereof, against any loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation commenced or threatened or any claim whatsoever) arising out of or
based upon any false representation or warranty or breach or failure by the
Purchaser to comply with any covenant or agreement made by the Purchaser herein
or in any other document furnished by the Purchaser to any of the foregoing in
connection with this transaction.


5.2           Modification.  Neither this Agreement nor any provisions hereof
shall be modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.


5.3           Notices.  Any notice, demand or other communication which any
party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, prepaid, with a
recognized international courier service,  (b) delivered personally, (c) upon
the expiration of twenty four (24) hours after transmission, if sent by
facsimile if a confirmation of transmission is produced by the sending machine
(and a copy of each facsimile promptly shall be sent as provided in clause (a),
in each case to the parties at their respective addresses set forth below their
signatures to this Agreement (or at such other address for a party as shall be
specified by like notice; provided that the notices of a change of address shall
be effective only upon receipt thereof).


5.4           Counterparts.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts and by facsimile, and
each of such counterparts shall, for all purposes, constitute one agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart. Signatures may be facsimiles.
 
 
16

--------------------------------------------------------------------------------

 
 
5.5           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.


5.6           Entire Agreement.  This Agreement (including the exhibits and
schedules hereto) contain the entire agreement of the parties and there are no
representations, covenants or other agreements except as stated or referred to
herein and therein.


5.7           Assignability.  This Agreement is not transferable or assignable
by the undersigned.


5.8             Applicable Law; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
giving effect to conflicts of law principles. If there is any litigation
relating to this Agreement or the transaction contemplated hereby, the parties
hereto irrevocably consent to the jurisdiction of the courts of the State of New
York and of any federal court located in such State in connection with any
action or proceeding arising out of or relating to this Agreement, any document
or instrument delivered pursuant to, in connection with or simultaneously with
this Agreement, or a breach of this Agreement or any such document or
instrument.  In any such action or proceeding, each party hereto waives personal
service of any summons, complaint or other process and agrees that service
thereof may be made in accordance with Section 5.3.  Within 30 days after such
service, or such other time as may be mutually agreed upon in writing by the
attorneys for the parties to such action or proceeding, the party so served
shall appear or answer such summons, complaint or other process. EACH PARTY
HERETO WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF
THIS AGREEMENT OR ANY BREACH OR ALLEGED BREACH HEREOF.


 (Signature Pages Follow)
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year this subscription has been accepted by the Company as set forth
below.
 
Name of Purchaser: ____________________________________________________
 
Name of Purchaser, if Joint: _____________________________________________
 
Signature of Individual or Authorized Signatory: __________________________
 
Signature of Purchaser, if Joint Individuals:
________________________________________
 
Name of Authorized Signatory, if Entity: ____________________________________
 
Title of Authorized Signatory, if Entity: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________
 
Address for Notices to Purchaser:


__________________________________


__________________________________


Address for Delivery of Securities to Purchaser (if not same as address for
notice):


__________________________________


__________________________________


Subscription Amount: $____________
 
Principal Amount and Purchase Price of Note: $___________     Number of
Warrants: __________
 
EIN Number: _______________________
 
ACCEPTANCE OF SUBSCRIPTION
 
 
 
 
 
 
Date:   December ___, 2016 
AIR INDUSTRIES GROUP
 
 
By: _____________________________
Daniel R. Godin
President and Chief Executive Officer

 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT A


NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE ARE CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ACCORDINGLY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE BE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO AIR INDUSTRIES GROUP THAT
SUCH REGISTRATION IS NOT REQUIRED.
No. AIRI-
 

Principal Amount: $____  Issue Date: December __, 2016

 
 
8% Subordinated Convertible Note due November 30, 2018


                   FOR VALUE RECEIVED, AIR INDUSTRIES GROUP, a Nevada
corporation (the “Company”) hereby promises to pay to the order of ________ or
assigns (the "Holder"), without demand, the sum of _______ Dollars ($_____),
together with accrued interest on the unpaid principal amount thereof, on
November 30, 2018 (the "Maturity Date"), or such earlier date as the same may
become due as provided in Section 3 hereof.
 
Interest on the unpaid principal amount of this Note shall be payable at the
rate of eight percent (8%) per annum, in cash, or if the Company is prohibited
by applicable law or the holder of the Senior Indebtedness from paying interest
in cash, or otherwise elects to do so, the Company may pay interest at the rate
of twelve percent (12%) per annum in the form of additional notes having the
same terms and conditions as this Note, on the last day of February, May, August
and November of each year (each an “Interest Payment Date”) from the date of
issuance or the most recent Interest Payment Date until the principal and
accrued interest hereon has been paid in full. Upon the occurrence and
continuation of an Event of Default (as defined in Section 3 below), interest
shall accrue and be payable in cash at the rate of 12% per annum. Interest on
this Note shall be calculated based upon a year consisting of 365 days and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which interest is payable.
 
This Note is one of a series of the Company’s two-year 8% subordinated
convertible notes due November 30, 2018 (together with any other Notes issued as
contemplated by this Note, the “Notes”).
 
           This Note may be prepaid in whole or in part at any time but only
with the prior consent of the Holder.  All payments made pursuant to this Note
shall be applied first to reimbursable expenses, interest accrued, if any, and
then principal.
 
The following is a statement of rights of the Holder and the conditions to which
this Note is subject, and to which the Holder, by acceptance of this Note,
agrees:


1.           Subordination.    (a)           This Note will be subordinate and
inferior to the Company’s Senior Indebtedness (as hereinafter defined).  The
Company for itself, its successors and assigns, covenants and agrees and the
Holder of this Note, for himself, his successors and assigns, by his acceptance
of this Note likewise covenants and agrees that, to the extent provided below,
the payment of all amounts due pursuant to this Note is hereby expressly
subordinated and junior in right of payment to the extent and in the manner
hereinafter set forth, to the Company’s Senior Indebtedness.  As used herein,
the term “Senior Indebtedness” shall mean the principal of, and interest and
premium, if any, on any and all, (i) indebtedness of the Company for borrowed
money or obligations with respect to which the Company is a guarantor, to banks,
insurance companies, or other financial institutions or entities regularly
engaged in the business of lending money, in each case as in effect as of the
date hereof (other than the Notes), or as may be borrowed hereafter, including
without limitation, indebtedness incurred by one or more of the Company’s
subsidiaries under the Amended and Restated Revolving Credit, Term Loan,
Equipment Line and Security Agreement, dated as of June 27, 2013 among Air
Industries Machining, Corp., Welding Metallurgy, Inc., Nassau Tool Works,
Inc.,  Woodbine Products Inc., Eur-Pac Corporation, Electronic Connection
Corporation, AMK Welding, Inc., The Sterling Engineering Corporation, and PNC
Bank, National Association, as agent for the various lenders named therein, as
amended as of the date hereof (the “Loan Agreement”), the payment of which has
been guaranteed by the Company and Air Realty Group, LLC (the “Guarantors”),
(ii) any such indebtedness or any debentures, notes or other evidence of
indebtedness issued in exchange for or to refinance such Senior Indebtedness, or
any indebtedness arising from the satisfaction of such Senior Indebtedness by a
Guarantor, provided that such indebtedness issued in exchange for or to
refinance Senior Indebtedness or arising from the satisfaction of Senior
Indebtedness by a Guarantor is on commercially reasonable terms as of the date
of incurrence not to exceed the principal amount under such Senior Indebtedness
and provided further that the Company provides the Holder with prior written
notice of such action.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           Upon the acceleration of any Senior Indebtedness or upon the
maturity of all or any portion of the principal amount of any Senior
Indebtedness by lapse of time, acceleration or otherwise, all such Senior
Indebtedness which has been so accelerated or matured shall first indefeasibly
be paid in full before any payment is made by the Company or any person acting
on behalf of the Company on account of any obligations evidenced by this Note.


(c)           The Company shall not pay any principal portion of this Note, or
interest accrued hereon, if at such time there exists a Blockage Event (as
hereafter defined) and written notice thereof has been given to the Company and
the Holder by the holders of the Senior Indebtedness.


(d)           A “Blockage Event” is deemed to exist for the period of time
commencing on the date of receipt by the Holder of written notice of the
occurrence of a Default or an Event of Default (as defined in the instruments
evidencing the Senior Indebtedness), provided that the failure to pay accrued
interest on this Note or the other Notes when due shall not give rise to a
Blockage Event in the absence of another Default or Event of Default, which
notice shall specify such Default or Event of Default, and ending on:


(i)           the date such Default or Event of Default under the Senior
Indebtedness, as applicable, is cured or waived, provided that such Default or
Event of Default is the result of the failure to pay any amount due thereunder;
or


(ii)           in the case of any other Default or Event of Default under the
Senior Indebtedness, the earlier of (A) the date on which Holder has received
written  notice of such Default or Event of Default shall have been cured or
waived and (B) the date that is 365 days after the occurrence of such Default or
Event of Default, provided that a Blockage Event with respect to a single
specified Default or Event of Default may be deemed to occur only once for each
twelve-month period, provided, further, that no Default or Event of Default that
existed at the commencement of, or during the pendency of, a Blockage Event
shall serve as the basis for the institution of any subsequent Blockage Event.


A Blockage Event shall not be deemed to have existed during the period of time
commencing on the date upon which the holder of this Note or holders of other
Notes accelerate payment of the principal amount of this Note or such other
Notes as a result of any Event of Default hereunder or under such other Notes
and ending on the 365th day after written notice of such acceleration given by
the holder or such other holders to the Company and the holders of the
instruments evidencing the Senior Indebtedness; provided that in no event shall
the Company pay the holder of this Note or the holders of any other Notes the
principal amount so accelerated if a Blockage Event then exists until the Senior
Indebtedness has been paid in full.
 
 
20

--------------------------------------------------------------------------------

 
 
(e)           At any time there exists a Blockage Event, (i) the Company shall
not, directly or indirectly, make any payment of any part of this Note, (ii) the
Holder shall not demand or accept from the Company or any other person any such
payment or cancel, set-off or otherwise discharge any part of the indebtedness
represented by this Note, and (iii) neither the Company nor the Holder shall
otherwise take or permit any action prejudicial to or inconsistent with the
priority position of any holder of Senior Indebtedness over the Holder of this
Note.


(f)           No right of any holder of Senior Indebtedness to enforce the
subordination provisions of this obligation shall be impaired by any act or
failure to act by the Company or the Holder or by their failure to comply with
this Note or any other agreement or document evidencing, related to or securing
the obligations hereunder.  Without in any way limiting the generality of the
preceding sentence, the holders of Senior Indebtedness may, at any time and from
time to time, without the consent of or notice to the Holder, without incurring
responsibility to the Holder and without impairing or releasing the
subordination provided in this Note or the obligations of the Holder to the
holders of Senior Indebtedness, do any one or more of the following: (i) change
the manner, place or terms of payment of any Senior Indebtedness provided that
such change does not materially impact Holder in an adverse manner; (ii) sell,
exchange, release or otherwise deal with any property pledged, mortgaged or
otherwise securing any Senior Indebtedness; (iii) release any person or entity
liable in any manner for the collection of any Senior Indebtedness; and (iv)
exercise or refrain from exercising any rights against the Company or any other
person or entity.


(g)           In the event that the Company shall make any payment or prepayment
to the Holder on account of the obligations under this Note which is prohibited
by this Section, such payment shall be held by the Holder, in trust for the
benefit of, and shall  be paid forthwith over and delivered to, the holders of
Senior Indebtedness (pro rata as to each of such holders on the basis of the
respective amounts and priorities of Senior Indebtedness held by them) to the
extent necessary to pay all Senior Indebtedness due to such holders of Senior
Indebtedness in full in accordance with its terms (whether or not such Senior
Indebtedness is due and owing), after giving effect to any concurrent payment or
distribution to or for the holders of such Senior Indebtedness.


(h)           After all Senior Indebtedness indefeasibly is paid in full and
until the obligations under the Note are paid in full, the Holder shall be
subrogated to the rights of holders of Senior Indebtedness to the extent that
distributions otherwise payable to the Holder have been applied to the payment
of Senior Indebtedness.  For purposes of such subrogation, no payments or
distributions to holders of such Senior Indebtedness of any cash, property or
securities to which the Holder would be entitled except for the provisions of
this Section and no payment over pursuant to the provisions of this Section to
holders of such Senior Indebtedness by the Holder, shall, as between the
Company, its creditors other than holders of such Senior Indebtedness, and the
Holder, be deemed to be a payment by the Company to or on account of such Senior
Indebtedness, it being understood that the provisions of this Section are solely
for the purpose of defining the relative rights of the holders of such Senior
Indebtedness, on the one hand and the Holder, on the other hand.


(i)           In any insolvency, receivership, bankruptcy, dissolution,
liquidation or reorganization proceeding, or in any other proceeding, whether
voluntary or involuntary, by or against the Company under any bankruptcy or
insolvency law or laws relating to relief of debtors, to compositions,
extensions or readjustments of indebtedness:
 
 
21

--------------------------------------------------------------------------------

 
 
(i)           the claims of any holders of Senior Indebtedness against the
Company shall be paid indefeasibly in full in cash or such payment shall have
been provided for in a manner acceptable to the holders of at least a majority
of the then outstanding principal amount of the Senior Indebtedness before any
payment is made to the Holder;


(ii)           until all Senior Indebtedness is indefeasibly paid in full in
cash or such payment shall have been provided for in a manner acceptable to the
holders of at least a majority of the then outstanding principal amount of the
Senior Indebtedness before any payment is made to the Holder, any distribution
to which the Holder would be entitled but for this Section shall be made to
holders of Senior Indebtedness, except for distribution of securities issued by
the Company which are subordinate and junior in right of payment to the Senior
Indebtedness; and


(iii)           the holders of Senior Indebtedness shall have the right to
enforce, collect and receive every such payment or distribution and give
acquittance therefor.  If, in or as a result of any action case or proceeding
under Title 11 of the United States Code, as amended from time to time, or any
comparable statute, relating to the Company, the holders of the Senior
Indebtedness return, refund or repay to the Company, or any trustee or committee
appointed in such case or proceeding receive any payment or proceeds of any
collateral in connection with such action, case or proceeding alleging that the
receipt of such payments or proceeds by the holders of the Senior Indebtedness
was a transfer voidable under state or federal law, then the holders of the
Senior Indebtedness shall not be deemed ever to have received such payments or
proceeds for purposes of this Note in determining whether and when all Senior
Indebtedness has been paid in full and the Company shall pay or cause to be
paid, and the Holder shall be entitled to receive any such funds, proceeds or
collateral to satisfy all amounts due hereunder.  In the event the holders of
Senior Indebtedness receive amounts in excess of payment in full (cash) of
amounts outstanding in respect of Senior Indebtedness (without giving effect to
whether claims in respect of the Senior Indebtedness are allowed in any
insolvency proceeding), the holders of Senior Indebtedness shall pay such excess
amounts to the Holder.


(k)           By its acceptance of this Note, the Holder agrees to execute and
deliver such documents as may be reasonably requested from time to time by the
Company or the holder of any Senior Indebtedness in order to implement the
foregoing provisions of this Section.


2.           Conversion At the Option of the Holder.


                          (a) (1) The Holder shall have the option at any time
while this Note remains outstanding to convert the unpaid principal amount and
accrued interest thereon into shares of the Company’s Common Stock at a
conversion price of $2.63 per share, subject to adjustment as provided in
Section 2(c) below (the “Conversion Price”). The number of shares of Common
Stock issuable upon any conversion of this Note shall equal the outstanding
principal amount of this Note to be converted, plus the amount of any accrued
but unpaid interest on this Note through the date (the “Conversion Date”) the
Company receives a notice of conversion in the form of Schedule I annexed hereto
(a “Conversion Notice”), divided by the Conversion Price on the Conversion
Date.  The Holder shall effect conversions under this Section 2(a)(1) by
delivering to the Company a Conversion Notice, together with a schedule in the
form of Schedule II annexed hereto (the “Conversion Schedule”).  If the Holder
is converting less than all of the principal amount of this Note, the Company
shall promptly deliver to the Holder a Conversion Schedule indicating the
principal amount (and accrued interest) which has not been converted.
 
                          (2) Upon conversion of this Note, the Company shall
promptly (but in no event later than three (3) trading days after the Conversion
Date) issue or cause to be issued and cause to be delivered to or upon the
written order of the Holder and in such name or names as the Holder may
designate a certificate for the shares of Common Stock issuable upon such
conversion (the “Conversion Shares”).  The Holder, or any person so designated
by the Holder to receive the Conversion Shares, shall be deemed to have become
holder of record of such Conversion Shares as of the Conversion Date.  The
Company shall, upon request of the Holder, use its reasonable best efforts to
deliver the Conversion Shares electronically through DTC.
 
 
22

--------------------------------------------------------------------------------

 
 
             (3) The Holder shall not be required to deliver the original Note
in order to effect a conversion hereunder.  Execution and delivery of the
Conversion Notice shall have the same effect as cancellation of the original
Note and issuance of a new Note representing the remaining outstanding principal
amount; provided that the cancellation of the original Note shall not be deemed
effective until a certificate for the Conversion Shares is delivered to the
Holder, or the Holder or its designee receives a credit for the Conversion
Shares to its balance account with DTC through its Deposit Withdrawal Agent
Commission System.  The Holder shall deliver the original Note to the Company
within thirty (30) days after the conversion of the entire Note hereunder,
provided, that the Holder’s failure to so deliver the original Note shall not
affect the validity of such conversion or any of the Company’s obligations under
this Note, and the Company’s sole remedy for the Holder’s failure to deliver the
original Note shall be to obtain an affidavit of lost Note from the Holder.
 
             (4) The Company’s obligations to issue and deliver Conversion
Shares upon conversion of this Note in accordance with the terms and subject to
the conditions hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any person
or any action to enforce the same, or any set-off, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of such Conversion Shares (other than
such limitations contemplated by this Note).
 
             (5) If by the fifth (5th) trading day after a Conversion Date the
Company fails to deliver or cause to be delivered to the Holder such Conversion
Shares in such amounts and in the manner required pursuant to Section 2(a)(2),
then the Holder will have the right to rescind such conversion.
 
              (6) If by the third (3rd) trading day after a Conversion Date the
Company fails to deliver or cause to be delivered to the Holder such Conversion
Shares in such amounts and in the manner required pursuant to Section 2(a)(2),
and if after such third (3rd) trading day the holder purchases (in an open
market transaction or otherwise) shares of common stock to deliver in
satisfaction of a sale by the holder of the Conversion Shares which the Holder
anticipated receiving upon such conversion (a “buy-in”), then the Company shall,
at the option of the Holder (in his or its sole discretion), either (i) pay cash
to the Holder (in addition to any other remedies available to or elected by the
Holder) in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of common stock so purchased (the
“buy-in price”), at which point the Company’s obligation to deliver such
certificate (and to issue such common stock) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such common stock and pay cash to the holder in an amount equal to
the excess (if any) of the buy-in price over the product of (a) such number of
shares of common stock, times (b) the closing price on the date of the event
giving rise to the Company’s obligation to deliver such certificate.
 
             (7) Each certificate for Conversion Shares shall bear a restrictive
legend and any certificate issued at any time in exchange or substitution for
any certificate bearing such legend, shall also bear such legend.
 
 
23

--------------------------------------------------------------------------------

 
 
(b). No Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note.   As to any fraction of
a share which a Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the volume weighted average price on the Conversion Date or round up to the next
whole share.


(c). Adjustments to Conversion Price.  The Conversion Price is subject to
adjustment from time to time as set forth in this Section 2(c).


                             (1) Stock Dividends and Splits.  If the Company, at
any time while this Note is outstanding, (i) pays a stock dividend on its Common
Stock or otherwise makes a distribution of Common Stock on its Common Stock,
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this Section shall become
effective immediately after the effective date of such subdivision or
combination.


                               (2) Pro Rata Distributions.  If the Company, at
any time while this Note is outstanding, distributes to all holders of Common
Stock (i) evidences of its indebtedness, (ii) any security (other than a
distribution of Common Stock described in Section 2(c)(1)(i)), (iii) rights or
warrants to subscribe for or purchase any security, or (iv) cash or any other
asset (in each case, “Distributed Property”), then the Company shall deliver to
the Holder (on the effective date of such distribution), the Distributed
Property that the Holder would have been entitled to receive in respect of the
Conversion Shares for which this Note could have been converted immediately
prior to the date on which holders of Common Stock became entitled to receive
such Distributed Property.


                               (3) Fundamental Changes.  If, at any time while
this Note is outstanding, (i) the Company, directly or indirectly, in one or
more related transactions effects any merger or consolidation of the Company
with or into another Person, (ii) the Company, directly or indirectly, effects
any sale, lease, license, assignment, transfer, conveyance or other disposition
of all or substantially all of its assets in one or a series of related
transactions, (iii) any, direct or indirect, purchase offer, tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to sell, tender or exchange their
shares for other securities, cash or property and has been accepted by the
holders of 50% or more of the outstanding Common Stock, (iv) the Company,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, or (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person or group of Persons whereby such other Person
or group acquires more than 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock or share purchase agreement or other business combination)
(each a “Fundamental Transaction”), then, upon any subsequent conversion of this
Note, the Holder shall have the right to receive, for each share of Common Stock
that would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, at the option of the Holder, the
number of shares of Common Stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and any additional
consideration (the “Alternate Consideration”) receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock into
which this Note may be converted immediately prior to such Fundamental
Transaction.  For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction.  The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Note and the
other Transaction Documents in accordance with the provisions of this Section
pursuant to written agreements in form and substance reasonably satisfactory to
the Holder and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the Holder, deliver to the
Holder in exchange for this Note a security of the Successor Entity evidenced by
a written instrument substantially similar in form and substance to this Note
which is convertible into a corresponding number of shares of capital stock of
such Successor Entity (or its parent entity) equivalent to the shares of Common
Stock acquirable and receivable upon conversion of this Note (without regard to
any limitations on the conversion of this Note) prior to such Fundamental
Transaction, and with conversion price which applies the conversion price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Note immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder. Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Note and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein.
 
 
24

--------------------------------------------------------------------------------

 
 
                     (4) Calculations.  All calculations under this Section 2(c)
shall be made to the nearest cent or the nearest 1/100th of a share, as
applicable.  The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issue or sale of
Common Stock.


                      (5) Notice of Adjustments.  Upon the occurrence of each
adjustment pursuant to this Section 2D, the Company at its expense will promptly
compute such adjustment in accordance with the terms hereof and prepare and
deliver to the Holder a certificate describing in reasonable detail such
adjustment and the transactions giving rise thereto, including all facts upon
which such adjustment is based.


                      (6) Notice of Corporate Events.  If the Company (i)
declares a dividend or any other distribution of cash, securities or other
property in respect of its Common Stock, including without limitation any
granting of rights or warrants to subscribe for or purchase any capital stock of
the Company, (ii) authorizes or approves, enters into any agreement
contemplating or solicits stockholder approval for a Fundamental Change or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the holders of the Notes a
notice describing the material terms and conditions of such transaction, at
least twenty (20) trading days prior to the applicable record or effective date
on which a Person would need to hold Common Stock in order to participate in or
vote with respect to such transaction, and the Company will take all steps
reasonably necessary in order to ensure that the holders of the Notes are given
the practical opportunity to convert the Notes prior to such time so as to
participate in or vote with respect to such transaction.
 
 
25

--------------------------------------------------------------------------------

 
 
             3.        Events of Default.


              (a)  The occurrence of any of the following events shall
constitute a default ("Event of Default"):


                    (i)  Failure to Pay Principal or Interest. The Company fails
to pay any installment of principal, interest or other sum due under this Note
within ten days after the same becomes due, including without limitation the
failure to pay due to the existence of a Blockage Event.


                   (ii)    Receiver or Trustee. The Company shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be appointed
without the consent of the Company is not dismissed within sixty (60) days of
appointment.
 
                   (iii)    Bankruptcy. Bankruptcy, insolvency, reorganization
or liquidation proceedings or other proceedings or relief under any bankruptcy
law or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Company and if
instituted against Company are not dismissed within sixty (60) days of
initiation.


            (b) Upon the occurrence and during the continuance of any Event of
Default, upon notice to the Company and the holders of the Senior Indebtedness,
the holders of a majority of the unpaid principal amount of the Notes then
outstanding may demand the payment of the unpaid principal amount of the Notes,
which together with all interest accrued thereon and other amounts payable
hereunder shall become immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived, subject
to the provisions of Section 1(a) hereof, and the Holder may immediately enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law.


           4.           Pro Rata Treatment of Noteholders.    Each payment or
prepayment of principal of this Note shall be made to the holder of the Notes
pro rata in accordance with the respective unpaid principal amounts of such
holders’ respective Notes.  Each payment of interest on the Notes shall be made
to the holders of the Notes pro rata in accordance with the amounts of interest
due and payable to such holders under such holders’ respective Notes.  Each
distribution of cash, property, securities or other value received by the
holders of the Notes in respect of the indebtedness outstanding under the Notes,
after payment of collection and other expenses as provided in the Notes, shall
be apportioned to such holders pro rata in accordance with the respective unpaid
principal amounts of and interest on such holders’ respective Notes.


5.          Note Register. The Company shall maintain a transfer agent, which
may be the transfer agent for the Common Stock or the Company itself, for the
registration of Notes.  Upon any transfer of this Note in accordance with the
provisions hereof, the Company shall register or cause the transfer agent to
register such transfer on the Note register.


6.          Record Owner. The Company may deem the person in whose name this
Note shall be registered upon the registry books of the Company to be, and may
treat such person as, the absolute owner of this Note, and the Company shall not
be affected by any notice to the contrary.  All such payments and such
conversion shall be valid and effective to satisfy and discharge the liability
upon this Note to the extent of the sum or sums so paid or the conversion so
made.
 
 
26

--------------------------------------------------------------------------------

 
 
             7.          Miscellaneous.
 
             (a)           Waiver. The holders of a majority of the unpaid
principal amount of the Notes then outstanding may waive any provision or term
of this Note. No failure or delay on the part of Holder hereof in the exercise
of any power, right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege. All rights and remedies existing hereunder are cumulative to, and not
exclusive of, any rights or remedies otherwise available.


             (b)     Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii)deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company to: Air Industries Group,
360 Motor Parkway, Suite 100, Hauppauge, New York 11788, Attn: Daniel R. Godin,
President and CEO,  facsimile: (631) 206-9152, with a copy by  facsimile only
to: Eaton & Van Winkle LLP, Three Park Avenue, 16th floor, New York, NY
10016,  Attn: Vincent J. McGill, Esq., facsimile: (212) 779-9928, and (ii) if to
the Holder, at the address(es) set forth in the Securities Purchase Agreement.
 
           (c)           Terms.   The term "Note" and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.


           (d)           Successors and Assigns. This Note shall be binding upon
the Company and its successors and assigns, and shall inure to the benefit of
the Holder and its successors and assigns.


           (e)           Expenses. The Company shall reimburse Holder for all
reasonable costs and expenses, including without limitation, reasonable
attorneys’ fees and expenses, incurred in connection with (i) drafting,
negotiating, executing and delivering any amendment, modification or waiver of,
or consent with respect to, any matter relating to the rights of Holder
hereunder and (ii) enforcing any provisions of this Note and/or collecting any
amounts due under this Note.


           (f)           Governing Law.   This Note shall be governed by and
construed in accordance with the laws of the State of New York. Any action
brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the civil or state
courts of New York or in the federal courts located in the State and county of
New York. Both parties and the individual signing this Agreement on behalf of
the Company agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney's fees and costs.
 
 
27

--------------------------------------------------------------------------------

 
 
             (g)       Savings Clause.  Nothing contained herein shall be deemed
to establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.


IN WITNESS WHEREOF, Company has caused this Note to be signed in its name by an
authorized officer as of the day set forth above.
 
 
 

  AIR INDUSTRIES GROUP
 
 
By: _____________________________
Daniel R. Godin
   President and Chief Executive Officer

 
 
28

--------------------------------------------------------------------------------

 
 
Schedule I
 
FORM OF CONVERSION NOTICE
 
(To be executed by the registered Holder in order to convert Note)
 
The undersigned hereby elects to convert the specified principal amount of the
8% Subordinated Convertible Note (the “Note”) into shares of common stock, par
value $0.001 per share (the “Common Stock”), of AIR INDUSTRIES GROUP, a Nevada
corporation, according to the conditions hereof, as of the date written below.
 

              Date to Effect Conversion               Principal amount of Note
owned prior to conversion              
Principal amount of Note to be converted
(including accrued but unpaid interest thereon)
              Number of shares of Common Stock to be Issued              
Applicable Conversion Price               Principal amount of Note owned
subsequent to Conversion               Name of Holder         By
 
  Name:   Title:

 
 
29

--------------------------------------------------------------------------------

 
 
Schedule II
 
CONVERSION SCHEDULE
 
This Conversion Schedule reflects conversions of the 8% Subordinated Convertible
Note issued by AIR INDUSTRIES GROUP
 
Date of Conversion
Amount of Conversion
Aggregate Principal Amount Remaining
Subsequent to Conversion
           
 
                                                                           

 
 
30

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.


COMMON STOCK PURCHASE WARRANT
 
AIR INDUSTRIES GROUP
 

Warrant Shares:  _____ December __, 2016

 
                                                                                                                
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, ______ or assigns (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or prior to the close of business on November 30, 2021 (the
“Termination Date”) but not thereafter, to subscribe for and purchase from Air
Industries Group, a Nevada corporation (the “Company”), up to ___________
(______) shares (as subject to adjustment hereunder, the “Warrant Shares”) of
the Company’s common stock (“Common Stock”).  The purchase price of one share of
Common Stock under this Warrant shall be equal to the Exercise Price, as defined
in Section 2(b).
 
Section 1.        Definitions.  In addition to the terms defined elsewhere in
this Agreement, the following terms have the meanings indicated in this Section
1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
 
31

--------------------------------------------------------------------------------

 
 
“Commission” means the United States Securities and Exchange Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTCQB or OTCQX (or any
successors to any of the foregoing.
 
“Transfer Agent” means Broadridge Corporate Issuer Solutions, Inc., the current
transfer agent of the Company, with a mailing address of PO Box 1342, Brentwood,
New York 11717 and a facsimile number of (215) 553-5402, and any successor
transfer agent of the Company.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTCQB or OTCQX, (c) if the Common Stock is not then listed or quoted for
trading on the OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by Pink OTC Markets Group, Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported, or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 2.        Exercise.
 
a)            Exercise of Warrant.  Exercise of the purchase rights represented
by this Warrant may be made, in whole or in part, at any time or times on or
before the Termination Date by delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Holder at the address of the Holder appearing on the books of the Company) of a
duly executed facsimile copy (or e-mail attachment) of the Notice of Exercise
form annexed hereto. Within three (3) Trading Days following the date of
exercise as aforesaid, the Holder shall deliver the aggregate Exercise Price for
the shares specified in the applicable Notice of Exercise by wire transfer or
cashier’s check drawn on a United States bank unless the cashless exercise
procedure specified in Section 2(c) below is specified in the applicable Notice
of Exercise. No ink-original Notice of Exercise shall be required, nor shall any
medallion guarantee (or other type of guarantee or notarization) of any Notice
of Exercise form be required.  Notwithstanding anything herein to the contrary,
the Holder shall not be required to physically surrender this Warrant to the
Company until the Holder has purchased all of the Warrant Shares available
hereunder and the Warrant has been exercised in full, in which case, the Holder
shall surrender this Warrant to the Company for cancellation within three (3)
Trading Days of the date the final Notice of Exercise is delivered to the
Company. Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares available hereunder shall have the effect
of lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased.  The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. The Company shall deliver any
objection to any Notice of Exercise within one (1) Business Day of receipt of
such notice.  The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.
 
 
33

--------------------------------------------------------------------------------

 
 
b)            Exercise Price.  The exercise price per share of the Common Stock
under this Warrant shall be Three Dollars ($3.00), subject to adjustment
hereunder (the “Exercise Price”).
 
c)            Cashless Exercise.  If at the time of exercise hereof there is no
effective registration statement registering for sale or resale the Warrant
Shares, then this Warrant may also be exercised, in whole or in part, at such
time by means of a “cashless exercise” in which the Holder shall be entitled to
receive a number of Warrant Shares equal to the quotient obtained by dividing
[(A-B) (X)] by (A), where:
 
 (A) = 
the last VWAP immediately preceding the time of delivery of the Notice of
Exercise giving rise to the applicable “cashless exercise”, as set forth in the
applicable Notice of Exercise (to clarify, the “last VWAP” will be the last VWAP
as calculated over an entire Trading Day such that, in the event that this
Warrant is exercised at a time that the Trading Market is open, the prior
Trading Day’s VWAP shall be used in this calculation);



(B) = 
the Exercise Price of this Warrant, as adjusted hereunder; and



(X) = 
the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.



If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the registered characteristics of the
Warrants being exercised, and the holding period of the Warrants being exercised
may be tacked on to the holding period of the Warrant Shares.  The Company
agrees not to take any position contrary to this Section 2(c).


 
d)
Mechanics of Exercise.

 
i.      Delivery of Warrant Shares Upon Exercise.  The Company shall cause the
Warrant Shares purchased hereunder to be transmitted by the Transfer Agent to
the Holder by crediting the account of the Holder’s or its designee’s balance
account with The Depository Trust Company through its Deposit or Withdrawal at
Custodian system (“DWAC”) if the Company is then a participant in such system
and either (A) there is an effective registration statement permitting the
issuance of the Warrant Shares to or resale of the Warrant Shares by Holder or
(B) this Warrant is being exercised via cashless exercise, and otherwise by
physical delivery of a certificate, registered in the Company’s share register
in the name of the holder or its designee, for the number of Warrant Shares to
which the Holder is entitled pursuant to such exercise to the address specified
by the Holder in the Notice of Exercise by the date that is three (3) Trading
Days after the delivery to the Company of the Notice of Exercise (such date, the
“Warrant Share Delivery Date”).   Upon delivery of the Notice of Exercise  the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date of delivery of the Warrant Shares;
provided  payment of the aggregate Exercise Price (other than in the case of a
Cashless Exercise) is received within three Trading Days of delivery of the
Notice of Exercise. The Company agrees to maintain a transfer agent that is a
participant in the FAST program so long as this warrant remains outstanding and
exercisable.
 
 
34

--------------------------------------------------------------------------------

 
 
ii.          Delivery of New Warrants Upon Exercise.  If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.
 
iii.         Rescission Rights.  If the Company fails to cause the Transfer
Agent to transmit to the Holder the Warrant Shares pursuant to Section 2(d)(i)
by the Warrant Share Delivery Date, then the Holder will have the right to
rescind such exercise.
 
iv.         Compensation for Buy-In on Failure to Timely Deliver Warrant Shares
Upon Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder the Warrant
Shares in accordance with the provisions of Section 2(d)(i) above pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder the amount, if any, by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (1) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored (in which case such exercise shall be deemed rescinded) or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder.  For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss.  Nothing herein shall limit a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver shares
of Common Stock upon exercise of the Warrant as required pursuant to the terms
hereof.
 
 
35

--------------------------------------------------------------------------------

 
 
v.         No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.
 
vi.      Charges, Taxes and Expenses.  Issuance of Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such Warrant Shares, all of which taxes
and expenses shall be paid by the Company, and such Warrant Shares shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event Warrant Shares are to be issued
in a name other than the name of the Holder, this Warrant when surrendered for
exercise shall be accompanied by the Assignment Form attached hereto duly
executed by the Holder and the Company may require, as a condition thereto, the
payment of a sum sufficient to reimburse it for any transfer tax incidental
thereto.  The Company shall pay all Transfer Agent fees required for same-day
processing of any Notice of Exercise and all fees to the Depository Trust
Company (or another established clearing corporation performing similar
functions) required for same-day electronic delivery of the Warrant Shares.
 
 
36

--------------------------------------------------------------------------------

 
 
vii.         Closing of Books.  The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
 
Section 3.        Certain Adjustments.
 
a)      Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution of capital stock in respect of its Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted such that the aggregate Exercise
Price of this Warrant shall remain unchanged.  Any adjustment made pursuant to
this Section 3(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.
 
b)      Subsequent Rights Offerings.  In addition to any adjustments pursuant to
Section 3(a) above, if at any time the Company grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.
 
c)      Pro Rata Distributions.  During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
"Distribution"), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant immediately before the date of which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution.
 
 
37

--------------------------------------------------------------------------------

 
 
d)      Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant).  For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant and
the other Transaction Documents in accordance with the provisions of this
Section 3(e) pursuant to written agreements in form and substance reasonably
satisfactory to the Holder and approved by the Holder (without unreasonable
delay) prior to such Fundamental Transaction and shall, at the option of the
Holder, deliver to the Holder in exchange for this Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant which is exercisable for a corresponding number of
shares of capital stock of such Successor Entity (or its parent entity)
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) prior to such Fundamental Transaction, and with an exercise price which
applies the exercise price hereunder to such shares of capital stock (but taking
into account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being for the purpose
of protecting the economic value of this Warrant immediately prior to the
consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein.
 
 
38

--------------------------------------------------------------------------------

 
 
e)      Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
 
f)      Notice to Holder.
 
i.   Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly deliver
to the Holder by facsimile or email a notice setting forth the Exercise Price
after such adjustment and any resulting adjustment to the number of Warrant
Shares and setting forth a brief statement of the facts requiring such
adjustment.
 
ii.      Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice.  The Holder shall
remain entitled to exercise this Warrant during the period commencing on the
date of such notice to the effective date of the event triggering such
notice  except as may otherwise be expressly set forth herein.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 4.        Transfer of Warrant.
 
a)      Transferability.  Subject to compliance with any applicable securities
laws and the conditions set forth in Section 4(d) hereof, this Warrant and all
rights hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.  The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.
 
b)      New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to compliance with Section 4(a), as to any transfer which may
be involved in such division or combination, the Company shall execute and
deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to be
divided or combined in accordance with such notice. All Warrants issued on
transfers or exchanges shall be dated the date hereof and shall be identical
with this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.
 
 
40

--------------------------------------------------------------------------------

 
 
c)      Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time.  The Company may deem
and treat the registered Holder of this Warrant as the absolute owner hereof for
the purpose of any exercise hereof or any distribution to the Holder, and for
all other purposes, absent actual notice to the contrary.
 
d)      Transfer Restrictions. (i) If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be either (i) registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws or (ii) eligible for resale without volume or manner-of-sale
restrictions or current public information requirements pursuant to Rule 144,
the Company may require, as a condition of allowing such transfer, that the
Holder or transferee of this Warrant, as the case may be, provides to the
Company an opinion of counsel, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that the transfer of this
Warrant does not require registration under the Securities Act.
 
                           (ii)  The Holder will not offer, sell, contract to
sell, hypothecate, pledge or otherwise dispose of (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the Holder of this Warrant, the Warrant
Shares and any other securities issuable upon exercise hereof.


e)      Representation by the Holder.  The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.
 
Section 5.        Miscellaneous.
 
a)      No Rights as Stockholder Until Exercise.  This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof as set forth in Section 2(d)(i), except
as expressly set forth in Section 3.
 
b)      Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
 
41

--------------------------------------------------------------------------------

 
 
c)      Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
d)      Authorized Shares.
 
The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary Warrant Shares upon the exercise of the purchase rights under this
Warrant.  The Company will take all such reasonable action as may be necessary
to assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Trading Market upon which the Common Stock may be listed.  The Company covenants
that all Warrant Shares which may be issued upon the exercise of the purchase
rights represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and payment for such Warrant Shares in accordance
herewith, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.
 
 
42

--------------------------------------------------------------------------------

 
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
e)      Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof.  Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of this Warrant shall be commenced in the state and federal courts
sitting in the City of New York, Borough of Manhattan (the “New York
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Warrant.  If any party shall commence an action or proceeding to enforce
any provisions of this Warrant, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.
 
f)      Restrictions.  The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered and the Holder does not
utilize cashless exercise, will have restrictions upon resale imposed by state
and federal securities laws.
 
g)      Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.
 
 
43

--------------------------------------------------------------------------------

 
 
a)      Notices.  Any and all notices or other communications or deliveries to
be provided by the Holders hereunder including, without limitation, any Notice
of Exercise, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above Attention: Daniel R. Godin, facsimile number
(631) 206-9152, email address kpetersen@airindustriesgroup.com, with a copy to
Daniel R. Godin at Dgodin@airindustriesgroup.com or such other facsimile number,
email address or address as the Company may specify for such purposes by notice
to the Holders.  Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, or sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile number or address of such Holder
appearing on the books of the Company, or if no such facsimile number or address
appears on the books of the Company.  Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth in this Section prior to 5:30 p.m.
(New York City time) on any date, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth in this Section on a day that is not a Trading Day or
later than 5:30 p.m. (New York City time) on any Trading Day, (iii) the second
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
 
h)      Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.
 
i)      Remedies.  The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
j)      Successors and Assigns.  Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder.  The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.
 
k)      Amendment.  This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.
 
 
44

--------------------------------------------------------------------------------

 
 
l)      Severability.  Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
m)      Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 
(Signature Page Follows)
 
 
45

--------------------------------------------------------------------------------

 
 
[Warrant Issued December __, 2016]
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 

 
AIR INDUSTRIES GROUP
 
 
By:____________________
      Name: Daniel R. Godin
      Title: President and CEO

 
Confirmed


_________




By: __________________
 
 
46

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


TO:           AIR INDUSTRIES GROUP


(1)      The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.
 
(2)      Payment shall take the form of (check applicable box):
 
o in lawful money of the United States; or
 
o [if permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).
 
(3)      Please issue said Warrant Shares in the name of the undersigned or in
such other name as is specified below:
 
_______________________________




The Warrant Shares shall be delivered to the following DWAC Account Number:


_______________________________


_______________________________


_______________________________




[SIGNATURE OF HOLDER]


Name of Investing Entity: __________________________
Signature of Authorized Signatory of Investing Entity: ____________________
Name of Authorized Signatory: ____________________________
Title of Authorized Signatory: _____________________________
Date: _______________
 
 
47

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 
FOR VALUE RECEIVED, _____ shares of Common Stock underlying the foregoing
Warrant and all rights evidenced thereby are hereby assigned to _____________.
 
 
 
Dated:


Holder’s Signature:      _______________


Holder’s Address:       _______________






NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
 
 
48

--------------------------------------------------------------------------------